ACCEPTED
                                                                                      14-15-00150-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                3/26/2015 12:39:07 PM
                                                                                  CHRISTOPHER PRINE
                                                                                               CLERK

                        NO. 14-15-00150-CV
__________________________________________________________________
                                                                   FILED IN
                                                            14th COURT OF APPEALS
                              IN THE                           HOUSTON, TEXAS
                       COURT OF APPEALS                     3/26/2015 12:39:07 PM
                FOURTEENTH DISTRICT OF                TEXAS CHRISTOPHER A. PRINE
                        HOUSTON, TEXAS                               Clerk
__________________________________________________________________

                 HARRIS COUNTY APPRAISAL DISTRICT,
                                                                         Appellant
                                        V.

              CLEAR LAKE OFFICE PARTNERS, LLC AND
            METRO CLEARK LAKE OFFICE PARTNERS, LLC,

                                                           Appellees
__________________________________________________________________

  On Appeal from the 127th Judicial District Court of Harris County, Texas
                   Trial Court Cause No. 2013-53295


                APPELLANT’S UNOPPOSED MOTION
           TO EXTEND TIME TO FILE THE CLERK’S RECORD

TO THE HONORABLE FIRST COURT OF APPEALS:

      Pursuant to Rule 10.5(b) of the Texas Rules of Appellate Procedure,

Appellant, HARRIS COUNTY APPRAISAL DISTRICT files this Unopposed

Motion to Extend the Time to File the Clerk’s Record, and in support thereof would

respectfully show the following:

            A. The Clerk’s Record was due to be filed on or before March 23, 2015.
             B. Appellant requests a forty-six (46) day extension of time to file the

                 Clerk’s Record, which, if granted, would make the record due on or

                 before Monday, May 11, 2015.

             C. Good cause exists for this extension because the parties have

                 tentatively settled this case, subject to approval of the Board of

                 Directors of the Harris County Appraisal District (“Board”).

                 Approval by the Board is required because Appellant is a

                 governmental entity.        In addition the Texas Property Tax Code

                 requires a judgment in order to effectuate the settlement. Tex. Tax

                 Code Ann. § 25.25(a) (West, Westlaw through 2013 sess.). Upon

                 approval by the Board, the parties will submit a motion to remand for

                 entry of an agreed final judgment.

             D. This is Appellant’s first request for an extension of time to file the

                 Clerk’s Record. No further request for an extension will be made,

                 absent compelling circumstances.

             E. Counsel for Appellees has been contacted and is not opposed to this

                 request, as set forth in the certificate of conference.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that

this Court grant this Unopposed Motion to Extend Time to File the Clerk’s Record

and set the deadline for filing the record on May 11, 2015.


Clear Lake Office 14-15-00150-CV                2
HCAD’s Motion to Extend Time to File Clerk’s Record
                                                      Respectfully submitted,

                                                      OLSON & OLSON, L.L.P.

                                            By:       /s/ Robert P. McConnell
                                                      Robert P. McConnell
                                                      State Bar No. 13448300
                                                      rmcconnell@olsonllp.com
                                                      David W. Olson
                                                      State Bar No. 24051136
                                                      dolson@olsonllp.com
                                                      Wortham Tower, Suite 600
                                                      2727 Allen Parkway
                                                      Houston, Texas 77019
                                                      Telephone: (713) 533-3800
                                                      Facsimile: (713) 533-3888

                                                      ATTORNEYS FOR APPELLANT




                         CERTIFICATE OF CONFERENCE

       Appellant’s counsel contacted Appellees’ counsel regarding this matter and
she is unopposed.



                                                      /s/ Robert P. McConnell
                                                      Robert P. McConnell




Clear Lake Office 14-15-00150-CV                3
HCAD’s Motion to Extend Time to File Clerk’s Record
                             CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of March 2015, a true and correct copy

of the foregoing Appellant’s Unopposed Motion to Extend Time to File the Clerk’s

Record was served on the counsel for Appellees by:


              telecopy (713) 688-0199

              certified mail, return receipt requested

              electronic service


to Mary A. Van Kerrebrook, VAN KERREBROOK & ASSOCIATES P.C., 712

Main Street, Suite 720, Houston, Texas 77002.



                                                      /s/ Robert P. McConnell
                                                      Robert P. McConnell




Clear Lake Office 14-15-00150-CV                4
HCAD’s Motion to Extend Time to File Clerk’s Record